April 26, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Calvert Tax-Free Reserves File numbers 002-69565 and 811-3101 Ladies and Gentlemen: As counsel to Calvert Group, Ltd., it is my opinion that the securities being registered by this Post-Effective Amendment No. 61 will be legally issued, fully paid and non-assessable when sold. My opinion is based on an examination of documents related to Calvert Tax-Free Reserves (the "Trust"), including its Declaration of Trust, its By-Laws, other original or photostatic copies of Trust records, certificates of public officials, documents, papers, statutes, and authorities as I deemed necessary to form the basis of this opinion. I therefore consent to filing this opinion of counsel with the Securities and Exchange Commission as an Exhibit to the Trust's Post-Effective Amendment No. 61 to its Registration Statement. Sincerely, /s/ Lancelot King Lancelot King Associate General Counsel
